 In the Matter of THE MIDLAND STEEL PRODUCTS COMPANY, DETROITPRESSED STEEL DIVISIONandLOCAL 410, INTERNATIONAL UNION,UNITED AUTOMOBILE WORKERS OF AMERICA, AFFILIATED WITH CON-GRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-1565SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJanuary 10, 1940On November 20, 1939, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled proceedings."Pursuant to the Direction of Election,an election by secret ballot was conducted on December 12, 1939, underthe direction and supervision of the Regional Director for the Sev-enth Region (Detroit, Michigan).On December 14, 1939, the Re-gional Director, acting pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, issued anElection Report, copies of which were duly served upon the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote------------------------------1,349Total number of ballots cast-------------------------------1,277Total number of valid votes cast--------------------------1,269Total number of votes for Local 410, International Union,United Automobile Workers of America, affiliated with theA.F.L------------------------------------------------529Total number of votes for Local 410, International Union,United Automobile Workers of America, affiliated with theC. I. 0-------------------------------------------------711Total number of votes for neither--------------------------29Total number of challenged ballots------------------------0Total number of blank ballots____________________________2Total number of void ballots-----------------------------6On December 19, 1939, Local 410, International Union, UnitedAutomobile Workers of America, affiliated with the American Fed-117 N. L. R. B. 936.19 N. L. R. B., No. 32.306 THE MIDLAND STEEL PRODUCTS COMPANY307eration of Labor, herein called the A. F. L.-U. A. W., filed with theRegional Director Objections to the conduct of the ballot and theElection Report.The Objections alleged in substance that by re-stricting the eligibility of employees to vote in the Election to thoseemployees who were employed by the Company during the pay-rollperiod ending November 18, 1939, some 300 employees of the Com-pany who had not been actually employed during such pay-roll periodwere disqualified from voting.The Objections further alleged thatthe instant proceeding is in derogation of the rights of the A. F. L:U. A. W. under a presently existing contract with the Company. OnDecember 21, 1939, the Regional Director issued his Report on Objec-tions, copies of which were duly served upon the parties. In his Reporton Objections, the Regional Director found that the objections relatedin whole to matters which were of record in the proceedings and dulyconsidered by the Board in issuing its Decision and Direction ofElection and raised no substantial and material issue as to the conductof the ballot.At the hearing counsel for the A. F. L.-U. A. W. in-dicated that a pay-roll date subsequent to the date of the hearing,"whatever date the Board might decide on an election," might be usedto determine eligibility of employees to participate in such election..In the absence of any controversy concerning the eligibility date theBoard followed its usual practice and provided that those employeeswithin the appropriate unit who were employed by the Companyduring the pay-roll period next preceding the date of the Direction,including employees who were then or had since been temporarilylaid off, should be eligible to vote.The A. F. L.-U. A. W. contendedat the hearing that the petition should be dismissed because of thecontract between Local 410 and the Company but the Board foundin its Decision that the A. F. L.-U. A. W. and Local 410, InternationalUnion, United Automobile Workers of America, affiliated with theCongress of Industrial Organizations, each claimed to be the organi-zation authorized to represent the employees covered by the agree-ment.The Board found that, under the circumstances, the contractwas not a bar to a determination of representatives because, "in theabsence of such a determination, the confusion resulting from thesplit in Local 410 and the contractual claims of the two labor organi-zations will seriously interfere with collective bargaining betweenthe Company and its employees."The Board has considered theObjections and the Report on Objections and finds that the Objectionsraise no substantial and material issues with respect to the conductof the ballot.They are hereby overruled.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela- 308DECISIONSOT NATIONALLABOR RELATIONS BOARDtions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,ITISHEREBYCERTIFIED that Local 410,International Union, UnitedAutomobile Workers of America, affiliated with the Congress of In-dustrial Organizations, has been designated and selected by a majorityof the production and maintenance employees of the Midland SteelProducts Company, engaged at the Detroit Pressed Steel Divisionincluding all tool and dye employees, all shipping and receiving'em-ployees, truckers, and stockchasers, but excluding foremen, super-visors, assistant foremen, timekeepers, plant protection employees andsalaried employees, as their representative for the purposes of collec-tive bargaining, and that pursuant to Section 9 (a) of the NationalLabor - Relations Act, Local 410, International Union, United Auto-mobile Workers of America, affiliated with the Congress of IndustrialOrganizations, is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.l\IR.WILLIAM M. LElsEasoN took no part in the consideration of theabove Supplemental Decision and Certification of Representatives.